DETAILED ACTION
Response to Arguments
Applicant's arguments filed 17 JUN 22 have been fully considered but they are not persuasive.
A brief survey of the cited prior art results in the following:
US 5,056,254 to Bechtel disclosing interchangeability of flashlights and lasers, Abstract, Background, and installing such on a firearm, Brief Description of the Invention;
US 5,435,091 to Toole et al. disclosing a laser assembly 30, e.g., Fig. 1, incorporated into a handgrip 16 of a pistol, as shown;
US 7,260,910 to Danielson disclosing a laser 21, e.g., Fig. 1, in a holder 10 intended to affix to a handgrip 22, e.g. Fig. 3, of a firearm, as shown, (not particularly called out but see col. 3, lines 59-62, e.g., 3:59-62, for detailed description of the firearm/pistol shown); and,
US 7,805,876 to Danielson et al. disclosing a laser diode 86, e.g., Figs. 1-2, installed in a laser aiming device 12 surrounding a handgrip 22 of a firearm 10.
Many other cited references similarly disclose the use of a laser as an illuminator with firearms, such as that illuminator required of claim 25 of US 9,921,027 (“the ‘027 patent”).  Furthermore, the ‘027 patent discloses that lasers were well-known in the art at the time of invention and, in at least one example, such is incorporated into the handgrip of a firearm, 1:16-45.  Lastly, in the ‘027 patent, the term “laser,” or variants, is mentioned 114 times (not counting the 18 iterations in the Background of the Invention section), yet there is no disclosure of “light,” as would be applicable to the claimed illuminator.  Thus, one reading the patent for a definition of the term “illuminator” would understand that the patent intends that term to mean a laser, as opposed to a flashlight-like or other illumination device.  Regardless, “illuminator” is a generic descriptor covering any number of lighting devices, including at least the demonstrated flashlight-like and laser-emitting kinds, the use of any of which would be obvious to one skilled in the art at the time of invention as the recited illuminator.  See below.
	Thus, though the ‘027 patent fails positively recite a laser in any of the claims, arguments that a laser in the instant claims overcomes the nonstatutory double patenting rejection must fail.  That is, whether reliance on the disclosure of the ‘027 patent to define the term illuminator and/or reliance on the admitted prior art of the Background section were to be held improper, at least the four references above clearly convey that a laser is a known illuminator for use with firearms, with the intent being, whether expressly articulated, to better aim the firearm at a target, increasing the likelihood of hitting that target and, thus, wasting less ammunition.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the ‘027 patent at least as taught by the four specific references cited above in order to better aim a firearm at a target, increasing the likelihood of hitting that target and, thus, wasting less ammunition.  Further rationales: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; and, When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).  Here, whether substituting a laser for a generic illuminator or simply combining the teachings of the prior art with the ‘027 patent, the combination(s) thereof would yield only predictable results.  Thus, the requirement for a laser in the claims fails to overcome the rejection.
Double Patenting
See previous office action(s) for a definition of a nonstatutory double patenting rejection and the mechanisms available to overcome such.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of the ‘027 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasoning provided above in view of that asserted in an office action or office actions, previously.  In sum, the instant claims amount to mere rewording of the patented claims, the amendment requiring the illuminator be a laser is not patentably distinguishing, and all other limitations are covered by the patent.  Evidence to the contrary is welcome.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
21-Jul-22